Citation Nr: 1522108	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-39 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-connected migraine headaches.

2.  Entitlement to service connection for sleep apnea.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip disability and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from October 1998 to July 2005, and from November 2006 to March 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied service connection for sleep apnea and PTSD; and reopened the claim of service connection for a right hip disability, and denied the claim on the merits.  The Veteran timely appealed these three issues.  The RO also terminated the Veteran's noncompensable rating for migraine headaches, effective November 13, 2006 due to a return to active duty.  A noncompensable evaluation was assigned from March 17, 2008, when the Veteran was separated from active duty.  The Veteran timely appealed the assignment of the noncompensable rating.  

A March 2012 rating decision granted service connection for PTSD.  Therefore, this issue is no longer in appellant status.  Further, an October 2014 rating decision increased the Veteran's rating for her service-connected migraine headaches to 30 percent effective July 17, 2012.


FINDINGS OF FACT

1.  In August 2012, the Veteran withdrew from appeal her claims of entitlement to an increased rating for migraine headaches and entitlement to service connection for sleep apnea.

2.  By a decision dated in July 2005, the RO denied the Veteran's claim for service connection for a right hip disability, the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

3.  The evidence added to the claims folder since July 2005 does relate to an unestablished fact necessary to substantiate the claim for service connection for a right hip disability or otherwise raise a reasonable possibility of substantiating the claim.
 
4.  The Veteran has not had a right hip disability during the course of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal on the claim for an increased rating for migraine headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).
 
2.  The criteria for withdrawal of appeal on the claim for service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The RO's July 2005 decision, denying service connection for a right hip disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.302, 20.1103 (2014). 

4.  New and material evidence has been received and the claim of entitlement to service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for a right hip disability have not been met.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or her authorized representative.  38 C.F.R. § 20.204(a). 

In a subsequent August 2012 substantive appeal, the Veteran withdrew her appeals for an increased rating for migraine headaches and service connection for sleep apnea.  Consequently, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  38 U.S.C.A. § 7105.

II.  Right Hip Disability 

A.  New and Material Evidence

In her initial application for VA compensation in March 2005, the Veteran requested service connection for a right hip disability.  

Previously, a July 2005 rating decision denied service connection for a right hip disability.  The RO considered the Veteran's STRs which showed multiple treatment for right hip pain.  A February 1999 progress note reveals that the Veteran noted a history of a long uphill run causing pain the next day.  That morning she heard a popping sound with ambulation causing low back and right hip pain.  A bone scan done in April 1999 was normal.  She made further complaints of right hip pain during service.  

A VA pre-discharge examination was conducted in April 2005.  Examination of the right hip revealed normal range of motion.  The examiner noted that, during physical examination, the Veteran did not exhibit any manifestation of organic signs of pain and stiffness.  The examiner noted that an April 2003 right hip X-ray was normal.  The diagnosis was right hip strain resolved.  

The RO denied the claim because there was no evidence of a current right hip disability.  The Veteran did not file a timely NOD with the July 2005 rating decision denying service connection for right hip disability, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final as to that issue.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.160(d), 20.302 (2014).

In February 2008, the Veteran again requested service connection for a right hip disability.  

If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low, and does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The January 2009 rating decision on appeal found that new and material evidence was submitted to reopen the Veteran's right hip claim, but the RO denied the claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence submitted since the last final decision in July 2005 includes STRs from her last period of active duty from November 2006 to March 2008.  She complained of right hip pain in August 2007.  In December 2007, the Veteran reported chronic right hip pain which has worsened over the past 6 months.  She stated that the pain started in 2001 when she felt a snap in her right hip.  An October 2007 right hip X-ray on the frog-leg view noted a faint lucency extending from the region of sclerosis toward the posterior wall which was not confirmed on alternate views and is non-specific at this time.  She underwent physical therapy for trochanteric bursitis and tendonitis of the iliac crest spur.  Because these STRs were not missing and did not even exist at the time of the July 2005 rating decision, VA need not reconsider the claim pursuant to the provisions of 38 C.F.R. § 3.156(c)(2).

A VA examination was conducted in December 2008.  The Veteran stated that she started having problems with the right hip following a road march in 2001 associated with jumping, and she stated that when evaluated no diagnosis was given but she was managed conservatively with pain medication.  She stated that in 2007, she again developed problems with the right hip and states that she underwent X-ray of the right hip with no significant bony abnormality noted.  She stated that the physical therapy resulted in mild relief, and she also self-medicated with nonprescription medication.  The Veteran reports continued problems with the right hip.  She reports constant ache along the right anterior-superior iliac crest mild in intensity and non radiating.  An X-ray of the right hip in August 2008 found no significant abnormalities.  Physical examination found no abnormalities.  The diagnosis was right hip strain, resolved.

A VA examination was conducted in October 2012.  The examiner transcribed a report of a February 2010 right hip magnetic resonance imaging (MRI) which was normal.  After physical examination and review of the Veteran's records, the examiner stated that, although there is a record of treatment for a right hip condition, no permanent residual or chronic disability of the right hip is shown by STRs or demonstrated by evidence following service after discharge.  The examiner noted that this finding is confirmed by an MRI of the right hip in February 2010.

The evidence submitted subsequent to the July 2005 rating decision as noted above is new, in that it was not previously of record.  Some of the newly submitted evidence is also material.  The claim was denied in July 2005 because there was no evidence of a current right hip disability.  The evidence received subsequent to the July 2005 rating decision includes STRs from her last period of active duty showing additional right hip complaints and treatment.  This additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether the Veteran has a current right hip disability. 

Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for a right hip disability is reopened, and is further addressed in the adjudication below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


B.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The RO provided the appellant pre-adjudication notice by letter dated in May 2008. 

VA has obtained service treatment records, assisted in obtaining evidence, afforded physical examinations, and obtained medical opinions as to the presence of a right hip disability.  The VA examinations conducted in December 2008 and October 2012 are adequate upon which to base a determination as they are based on examination of the Veteran and review of the claims file and provide a reasoned rationale for the conclusions reached.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the Veteran has not contended otherwise.  

The Board observes that although additional records, to include VA treatment records, were associated with the claims file after the last supplemental statement of the case (SSOC) was issued in October 2013, these records are not pertinent to the claim.  Therefore, it is not necessary to solicit a waiver of initial RO consideration of this evidence in the first instance, or to remand for a SSOC.  38 C.F.R. § 20.1304.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



C.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases, such as arthritis, in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the competent and probative evidence fails to show that the Veteran has a current diagnosed disability of the right hip.  Although the Veteran has been treated for a right hip condition in service, and has related right hip symptoms in civilian treatment records, the December 2008 and October 2012 VA examiners noted that the Veteran does not suffer from any residuals of the in-service right hip condition.  A symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which symptoms can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As there is no competent evidence indicating a currently diagnosed right hip disability since her discharge from her second period of service, the claim for service connection must be denied. 

In an October 2013 statement, the Veteran noted she was to be provided an MRI of her low back and right hip in May 2009.  However, the right hip MRI was never completed.  She believes that this failure to obtain an MRI of her right hip is fatal to her claim.  She maintains that a more detailed diagnostic test, such as an MRI, would find her right hip disability.  However, the Board notes that the Veteran was afforded an MRI of her right hip in February 2010, but no right hip disability was found.  

As a lay person, the Veteran is competent to describe her right hip symptoms, such as pain and popping.  The Veteran has not shown that she has specialized training sufficient to render a diagnosis of a right hip condition, as such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, her opinion that she suffers from a current right hip disability is not competent medical evidence.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The Veteran's appeal for entitlement to service connection for migraine headaches is dismissed. 

The Veteran's appeal for entitlement to service connection for sleep apnea is dismissed. 

As new and material evidence has been received, the claim for service connection for a right hip disability is reopened.  To this extent only, the appeal is granted. 

Entitlement to service connection for a right hip disability is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


